                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.904 Filed 12/11/20 Page 1 of 29




                                                                                        UNITED STATES DISTRICT COURT
                                                                                        WESTERN DISTRICT OF MICHIGAN
                                                                                             SOUTHERN DIVISION

                                                              WINERIES OF THE OLD MISSION
                                                              PENINSULA (WOMP) ASSOC.,
                                                              a Michigan Nonprofit Corporation,
                                                              BOWERS HARBOR VINEYARD
                                                              & WINERY, INC., a Michigan                         Case № 1:20-cv-01008-PLM-RSK
                                                              Corporation, BRYS WINERY, LC,                      Hon. Paul L. Maloney
                                                              a Michigan Corporation, CHATEAU                    Mag. Ray S. Kent
                                                              GRAND TRAVERSE, LTD,
                                                              a Michigan Corporation, CHATEAU
                                                              OPERATIONS, LTD, a Michigan
                                                              Corporation, GRAPE HARBOR, INC.
                                                              a Michigan Corporation, MONTAGUE
                                                              DEVELOPMENT, LLC, a Michigan
                                                              limited liability company, OV THE FARM, LLC        DEFENDANT PENINSULA
                                                              a Michigan limited liability company,              TOWNSHIP’S RULE
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              TABONE VINEYARDS, LLC. a Michigan                  12(b)(1) AND 12(b)(6)
                               130 East Nine Mile Road




                                                              Limited Liability Company, TWO LADS, LLC,          MOTION FOR PARTIAL
                                                              a Michigan limited liability company,              DISMISSAL AND
                                                              VILLA MARI LLC, a Michigan                         BRIEF IN SUPPORT
                                                              Limited Liability Company, WINERY
                                                              AT BLACK STAR FARMS, L.L.C.,
                                                              a Michigan Limited Liability Company,

                                                                           Plaintiff,
                                                              vs.

                                                              PENINSULA TOWNSHIP, a Michigan
                                                              Municipal Corporation,

                                                                             Defendant.
                                                              __________________________________________________________________
                                                              MILLER, CANFIELD, PADDOCK                GREGORY M. MEIHN (P38939)
                                                              AND STONE, PLC                           MATTHEW T. WISE (P76794)
                                                              Joseph M. Infante (P68719)               FOLEY & MANSFIELD, P.L.L.P.
                                                              Stephen M. Ragatzki (P81952)             Attorneys for Defendant
                                                              Christopher J. Gartman (P83286)          130 E. 9 Mile Rd.
                                                              99 Monroe Avenue NW, Suite 1200          Ferndale, MI 48220-3728
                                                              Grand Rapids, MI 49503                   (248) 721-4200 / Fax: (248) 721-4201
                                                              (616) 776-6333                           gmeihn@foleymansfield.com
                                                              infante@millercanfield.com               mwise@foleymansfield.com
                                                              gartman@millercanfield.com
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.905 Filed 12/11/20 Page 2 of 29




                                                                             DEFENDANT PENINSULA TOWNSHIP’S
                                                                   RULE 12(b)(1) and 12(b)(6) MOTION FOR PARTIAL DISMISSAL
                                                                                      AND BRIEF IN SUPPORT

                                                                    Defendant, Peninsula Township, by its attorneys, Foley & Mansfield, PLLP,

                                                              moves this Court for partial dismissal pursuant to Fed. R. Civ. P. 12(b)(1) for want

                                                              of standing and lack of subject matter jurisdiction as to Plaintiffs Wineries of the

                                                              Old Missions Peninsula (WOMP) Assoc. and Montague Development, LLC, and

                                                              pursuant to Fed. R. Civ. P. 12(b)(6), against Plaintiffs Wineries of the Old Mission

                                                              Peninsula (WOMP) Assoc., Brys Winery, LC, Chateau Grand Traverse, LTD,
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              Chateau Operations, LTD, Grape Harbors, Inc., Montague Development, LLC,
                               130 East Nine Mile Road




                                                              Tabone Vineyards, LLC, Winery at Black Star Farms, LLC, and Villa Mari LLC,

                                                              for failure to state a claim upon which relief may be granted. In support of the

                                                              motion, Defendant relies upon the Brief submitted herewith.

                                                                    Pursuant to Local Rule 7.1(d), undersigned counsel contacted counsel for

                                                              Plaintiffs by email on December 11, 2020 regarding the relief requested and

                                                              Plaintiffs’ counsel stated that this motion would be opposed.

                                                                                                    Respectfully submitted,

                                                                                                    s/ Gregory M. Meihn
                                                                                                    FOLEY & MANSFIELD PLLP
                                                                                                    130 E. Nine Mile Road
                                                                                                    Ferndale, MI 48220
                                                                                                    (248) 721-4200
                                                                                                    gmeihn@foleymansfield.com
                                                              Dated: December 11, 2020              P38939



                                                                                                       2
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.906 Filed 12/11/20 Page 3 of 29




                                                                                      UNITED STATES DISTRICT COURT
                                                                                      WESTERN DISTRICT OF MICHIGAN
                                                                                           SOUTHERN DIVISION

                                                              WINERIES OF THE OLD MISSION
                                                              PENINSULA (WOMP) ASSOC.,
                                                              a Michigan Nonprofit Corporation,
                                                              BOWERS HARBOR VINEYARD                             Case № 1:20-cv-01008-PLM-RSK
                                                              & WINERY, INC., a Michigan                         Hon. Paul L. Maloney
                                                              Corporation, BRYS WINERY, LC,                      Mag. Ray S. Kent
                                                              a Michigan Corporation, CHATEAU
                                                              GRAND TRAVERSE, LTD,
                                                              a Michigan Corporation, CHATEAU
                                                              OPERATIONS, LTD, a Michigan
                                                              Corporation, GRAPE HARBOR, INC.
                                                              a Michigan Corporation, MONTAGUE
                                                              DEVELOPMENT, LLC, a Michigan                       BRIEF IN SUPPORT OF
                                                              limited liability company, OV THE FARM, LLC        DEFENDANT PENINSULA
                                                              a Michigan limited liability company,              TOWNSHIP RULE 12(b)(1)
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              TABONE VINEYARDS, LLC. a Michigan                  AND 12(b)(6) MOTION FOR
                               130 East Nine Mile Road




                                                              Limited Liability Company, TWO LADS, LLC,          PARTIAL DISMISSAL
                                                              a Michigan limited liability company,
                                                              VILLA MARI LLC, a Michigan
                                                              Limited Liability Company, WINERY
                                                              AT BLACK STAR FARMS, L.L.C.,
                                                              a Michigan Limited Liability Company,
                                                                               Plaintiff,
                                                              vs.

                                                              PENINSULA TOWNSHIP, a Michigan
                                                              Municipal Corporation,

                                                                             Defendant.
                                                              __________________________________________________________________
                                                              MILLER, CANFIELD, PADDOCK                GREGORY M. MEIHN (P38939)
                                                              AND STONE, PLC                           MATTHEW T. WISE (P76794)
                                                              Joseph M. Infante (P68719)               FOLEY & MANSFIELD, P.L.L.P.
                                                              Stephen M. Ragatzki (P81952)             Attorneys for Defendant
                                                              Christopher J. Gartman (P83286)          130 E. 9 Mile Rd.
                                                              99 Monroe Avenue NW, Suite 1200          Ferndale, MI 48220-3728
                                                              Grand Rapids, MI 49503                   (248) 721-4200 / Fax: (248) 721-4201
                                                              (616) 776-6333                           gmeihn@foleymansfield.com
                                                              infante@millercanfield.com               mwise@foleymansfield.com
                                                              gartman@millercanfield.com
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.907 Filed 12/11/20 Page 4 of 29




                                                                                                                  Table of Contents
                                                              STATEMENT OF THE ISSUES................................................................................................... iii

                                                              CONTROLLING AUTHORITY ................................................................................................... iv

                                                              I.          INTRODUCTION ................................................................................................................ 1

                                                              II.         FACTUAL ALLEGATIONS ............................................................................................... 3

                                                              III.        STANDARD OF REVIEW................................................................................................ 10

                                                              IV.         LAW AND ARGUMENT.................................................................................................. 12

                                                              1.      The Complaint Should Be Dismissed Under Fed. R. Civ. P. 12(b)(1) For
                                                                      Lack of Subject Matter Jurisdiction as To Plaintiffs WOMP And
                                                                      Hawthorne Based On Their Lack Of Standing In This Matter....................... 12
Foley & Mansfield, PLLP




                                                                     A.         WOMP And Hawthorne Have No Standing Based Upon Complaint Allegations..... 12
                          Ferndale, MI 48220 (248) 721-4200
                               130 East Nine Mile Road




                                                                     B.         WOMP Has No Associational Standing ..................................................................... 15

                                                              2.      The Complaint Should be Dismissed Under Fed. R. Civ. P. 12(b)(6)
                                                                      Because It Fails to Meet the Requisite Pleading Standards Under Iqbal,
                                                                      Twombly, and Rule 8(a). ................................................................................. 16
                                                              V.          CONCLUSION .................................................................................................................. 21




                                                                                                                                    i
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.908 Filed 12/11/20 Page 5 of 29




                                                                                                       INDEX OF AUTHORITIES
                                                              CASES
                                                              Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) ... 11,
                                                                17, 20
                                                              Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d
                                                                929 (2007)................................................................................................ 11, 17, 20
                                                              Davis v. American Broad. Cos., 2010 WL 2998476, at *5 (W.D.Mich. July 28,
                                                               2010)(J. Jonker) ....................................................................................................11
                                                              Friends of Tims Ford v. Tennessee Valley Auth., 585 F.3d 955, 967 (6th Cir. 2009)
                                                                ..............................................................................................................................15
                                                              Hunt v. Washington State Apple Adver. Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434,
                                                               53 L.Ed.2d 383 (1977) ..........................................................................................15
                                                              Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) ........................................14
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017) ............................................. 13, 14
                               130 East Nine Mile Road




                                                              Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) .......................................... 11, 18
                                                              Parsons v. U.S. Dep’t of Justice, 801 F.3d 701, 710 (6th Cir. 2015) ......................11
                                                              Spokeo, Inc. v. Robins, --- U.S. ---, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)
                                                                ................................................................................................................. 11, 13, 14
                                                              Stalley v. Methodist Healthcare, 517 F.3d 911, 916 (6th Cir. 2008) ......................14
                                                              Warth v. Seldin, 422 U.S. 490, 501 (1975) ....................................................... 11, 15


                                                              RULES

                                                              Fed. R. Civ. P. 10 .......................................................................................................7
                                                              Fed. R. Civ. P. 12(b)(1)................................................................................. 2, 10, 12
                                                              Fed. R. Civ. P. 12(b)(6).................................................................................... passim
                                                              Fed. R. Civ. P. 8(a)...................................................................................................16
                                                              Fed. R. Civ. P. 8(a)(2) ..............................................................................................17




                                                                                                                              ii
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.909 Filed 12/11/20 Page 6 of 29




                                                                                     STATEMENT OF THE ISSUES

                                                              A.    Whether under Fed. R. Civ. P. 12(b)(1), this Court should dismiss claims of
                                                                    Wineries of the Old Mission Peninsula (WOMP) Assoc. and Montague
                                                                    Development, LLC for want of standing and lack of subject matter
                                                                    jurisdiction?

                                                                       a. Defendant answers “yes”

                                                                       b. Plaintiffs answer, presumably, “no”

                                                              B.    Whether under Fed. R. Civ. P. 12(b)(6), this Court should dismiss claims of
                                                                    Wineries of the Old Mission Peninsula (WOMP) Assoc., Brys Winery, LC,
                                                                    Chateau Grand Traverse, LTD, Chateau Operations, LTD, Grape Harbors,
                                                                    Inc., Montague Development, LLC, Tabone Vineyards, LLC, Winery at Black
                                                                    Star Farms, LLC, and Villa Mari LLC because they have failed to state a claim
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                    upon which relief can be granted against Defendant?
                               130 East Nine Mile Road




                                                                       a. Defendant answers “yes”

                                                                       b. Plaintiffs answer, presumably, “no”




                                                                                                      iii
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.910 Filed 12/11/20 Page 7 of 29




                                                                                      CONTROLLING AUTHORITY

                                                              Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50, 119 S.Ct. 977, 143 L.Ed.2d
                                                                   130 (1999)

                                                              Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

                                                              Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929
                                                                    (2007)

                                                              Ellison v. Garbarino, 48 F.3d 192 (6th Cir. 1995)

                                                              HDC, LLC v. City of Ann Arbor, 675 F.3d 603 (6th Cir. 2012)

                                                              Hood v. Midwest Sav. Bank, 95 F.App'x 768 (6th Cir. 2004)
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              Mayer v. Mylod, 988 F.2d 635 (6th Cir. 1993)
                               130 East Nine Mile Road




                                                                                                      iv
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.911 Filed 12/11/20 Page 8 of 29




                                                              I.       INTRODUCTION

                                                                       Plaintiffs filed a single Complaint against Defendant Peninsula Township (the

                                                              “Township”), alleging violations of various state and federal laws stemming from

                                                              the Peninsula Township Zoning Ordinance (“PTZO”).               Plaintiffs’ Complaint

                                                              contains ten counts:

                                                                       • Facial Challenge to Violation of Freedom of Speech, Freedom of
                                                                         Expression and Free Exercise of Religion under the First and Fourteenth
                                                                         Amendments;

                                                                       • As-Applied Challenge To Violation of Plaintiff’s Freedom of Speech
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                         Under the First and Fourteenth Amendments;
                               130 East Nine Mile Road




                                                                       • Violation of Freedom of Association under the First and Fourteenth
                                                                         Amendments;

                                                                       • Violation of Due Process;

                                                                       • Discrimination Against Interstate Commerce (Dormant Commerce
                                                                         Clause);

                                                                       • Excessive Burden on Interstate Commerce (Dormant Commerce Clause);

                                                                       • Regulatory Taking under the Fifth and Fourteenth Amendments;

                                                                       • State Law Preemption;

                                                                       • Violation of Michigan Zoning Enabling Act; and

                                                                       • Injunctive Relief.

                                                              (ECF No. 1).


                                                                                                         1
                                                              1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.912 Filed 12/11/20 Page 9 of 29




                                                                       The ten counts of the Complaint are purportedly made by all twelve (12)

                                                              Plaintiffs1, collectively as “Plaintiffs”, but the claims are not supported by factual

                                                              allegations for each specific Plaintiff. Rather, the collective Plaintiffs, through their

                                                              Complaint comprising 190 paragraphs, make vague allegations that are convoluted

                                                              and entirely lacking in the specificity sufficient to enable the Township to ascertain

                                                              the nature of the factual bases, legal claims and damages for each of the following

                                                              Plaintiffs: Wineries of the Old Mission Peninsula Association (“WOMP”), Brys

                                                              Winery, LC (“Brys”), Chateau Grand Traverse, LTD (“Grand Traverse”), Chateau
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                              Operations, LTD, (“Chateau Chantal”), Grape Harbors, Inc. (“Peninsula Cellars”),
                               130 East Nine Mile Road




                                                              Montague Development, LLC (“Hawthorne”), Tabone Vineyards, LLC (“Tabone”),

                                                              Winery at Black Star Farms, LLC (“Black Star”), and Villa Mari LLC (“Mari”).

                                                              Accordingly, these parties should be dismissed as plaintiffs in this matter under Fed.

                                                              R. Civ. P. 12(b)(6).

                                                                       Additionally, the Complaint is devoid of any allegation related to WOMP and

                                                              Hawthorne. WOMP and Hawthorne have failed to demonstrate they have standing

                                                              to bring the claims in this litigation, and this Court should dismiss their claims for

                                                              lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).



                                                              1
                                                                The Township notes that this Motion does not currently seek dismissal of Plaintiffs Two Lads,
                                                              LLC (“Two Lads”) or Bowers Harbor Vineyard and Winery, LLC (“BHV”). The Township will
                                                              file a separate Answer and Affirmative Defenses to the Complaint with respect to those two
                                                              Plaintiffs separately from this Motion.

                                                                                                            2
                                                              1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.913 Filed 12/11/20 Page 10 of 29




                                                                        For the reasons that follow, dismissal of the Complaint is appropriate as to the

                                                               following Plaintiffs pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6): WOMP;

                                                               Hawthorne; Brys; Grand Traverse; Chateau Chantal; Peninsula Cellars; Tabone,

                                                               Black Star and Mari.

                                                               II.      FACTUAL ALLEGATIONS

                                                                        Plaintiffs’ Complaint attempts to group the Plaintiffs in three categories to

                                                               correspond to the three sections of the Zoning Ordinance which regulate wineries:

                                                               Farm Processing Facility, Winery-Chateau, and Remote Winery Tasting Room. The
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               allegations in the Complaint pertaining to the Plaintiffs’ statuses are as follows:
                               130 East Nine Mile Road




                                                                        • “Black Star and Two Lads have licenses to operate Farm Processing
                                                                          Facilities.” (ECF No. 1, Page ID# 6, ¶ 35);

                                                                        • “Bowers Harbor, Brys, Grand Traverse, Chateau Chantal, Bonobo,
                                                                          Tabone, and Mari have licenses to operate Winery-Chateaus.” (ECF
                                                                          No. 1, Page ID# 8-9, ¶ 55); and

                                                                        • “Peninsula Cellars has a license to operate a Remote Winery Tasting
                                                                          Room.” (ECF No. 1, Page ID #13, ¶ 88).

                                                               The Complaint does not contain any individual allegations regarding the status of

                                                               WOMP or Hawthorne as a Farm Processing Facility, Winery-Chateau, or Remote

                                                               Winery Tasting Room. In fact, except for the three paragraphs above, the Complaint

                                                               and its allegations merely refer to the Plaintiffs collectively as a whole without

                                                               distinguishing their claims or damages.



                                                                                                            3
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.914 Filed 12/11/20 Page 11 of 29




                                                                        The Plaintiffs’ Complaint contains sections regarding Farm Processing

                                                               Facilities, Winery-Chateaus, and Remote Winery Tasting Rooms. As to the first,

                                                               regarding Farm Processing Facilities, it alleges that Black Star and Two Lads have

                                                               licenses to operate Farm Processing Facilities and then provides numerous citations

                                                               to Section 6.7.2(19) of the PTZO with examples of required, permitted, and

                                                               prohibited activities. (ECF No. 1, Page ID## 6-8, ¶¶ 35-54).

                                                                        The allegations in the Winery-Chateau section of the Complaint are similar.

                                                               Seven of the Plaintiffs, BHV, Brys, Grand Traverse, Chateau Chantal, Bonobo,
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               Tabone and Mari, allege that they have licenses to operate a Winery-Chateau and
                               130 East Nine Mile Road




                                                               provide numerous citations to Section 8.7.3(10) of the PTZO with examples of

                                                               required, permitted, and prohibited activities. (ECF No. 1, Page ID##8-13, ¶¶ 55-

                                                               87). The only other allegations in this regard as follows:

                                                                        • “Thus, for the right to have Guest Activities at their winery,
                                                                          Plaintiffs are required to either grow on acreage other than the
                                                                          winery acreage or purchase from a grape grower in Peninsula
                                                                          Township 1.25 tons of grapes for each person participating in a
                                                                          Guest Activity.” (ECF No. 1, Page ID# 10, ¶ 64);

                                                                        • “Plaintiffs are required under the Winery Ordinance to advertise in
                                                                          support of Peninsula Township agriculture.” (ECF No. 1, Page ID#
                                                                          10, ¶ 66);

                                                                        • “Plaintiffs are prohibited under the ordinance, for example, from
                                                                          hosting a meeting of the United Way, Special Olympics, American
                                                                          Heart Association, etc.” (ECF No. 1, Page ID# 11, ¶ 69);




                                                                                                         4
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.915 Filed 12/11/20 Page 12 of 29




                                                                        • “Plaintiffs cannot serve wine made from California or other states’
                                                                          grapes at Guest Activities.” (ECF No. 1, Page ID# 11, ¶ 74);

                                                                        • “The number of persons each Plaintiff may have at a Guest Activity
                                                                          is limited to one person per 15 square feet of rooms for Guest
                                                                          Activities…” (ECF No. 1, Page ID# 11, ¶ 75);

                                                                        • “At all Guest Activities, Plaintiffs are required to promote
                                                                          agricultural production…” (ECF No. 1, Page ID# 11, ¶ 77); and,

                                                                        • “The Winery Ordinance prohibits the Plaintiffs from using their
                                                                          kitchen facilities for off-site catering.” (ECF No.1, Page ID# 12,
                                                                          ¶ 84).

                                                                        Next, the allegations supporting claims related to Remote Winery Tasting
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               Rooms alleges that Peninsula Cellars has a license to operate a Remote Winery
                               130 East Nine Mile Road




                                                               Tasting Room, and as with the other sections of the Complaint, provides citations to

                                                               Section 8.7.3(12) of the PTZO with examples of required, permitted, and prohibited

                                                               activities. (ECF No. 1, Page ID# 13-14 ¶¶ 88-96).

                                                                        After failing to articulate any more specific allegations for each of the three

                                                               groupings of Plaintiffs, their Complaint then turns to allegations concerning the

                                                               Township’s zoning ordinance enforcement, again collectively referring to Plaintiffs

                                                               as a group and which is limited to the following allegations:

                                                                        • “Peninsula Township’s Winery Ordinances and subjective
                                                                          enforcement activities have caused substantial harm to Plaintiffs.”
                                                                          (ECF No. 1, Page ID# 14, ¶ 100);
                                                                        • “Plaintiffs are routinely approached to host weddings, corporate
                                                                          events, political events and similar activities which they either must
                                                                          turn down or, if they attempt to hold such events, are forced to cancel
                                                                          the events. (Exhibit 3.)” (ECF No. 1, Page ID# 15, ¶ 101);

                                                                                                           5
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.916 Filed 12/11/20 Page 13 of 29




                                                                        • “Each of these events could mean tens of thousands of dollars in
                                                                          revenue to Plaintiffs” (ECF No. 1, Page ID# 15, ¶ 102);

                                                                        • “In addition to lost revenue, Plaintiffs lose customer good will when
                                                                          they regularly have to turn down these events.” (ECF No. 1, Page
                                                                          ID# 15, ¶ 103);

                                                                        • “Plaintiffs receives calls almost daily about hosting weddings.
                                                                          When the bridges and grooms are turned away, their business goes
                                                                          to other wineries outside of Peninsula Township who are glad to
                                                                          receive this much needed revenue.” (ECF No. 1, Page ID# 15,
                                                                          ¶ 104);

                                                                        • “Each of the Plaintiffs, each year, loses hundreds of thousands of
                                                                          dollars in revenue because of the limitations in the Winery
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                          Ordinances.” (ECF No. 1, Page ID# 15, ¶ 105);
                               130 East Nine Mile Road




                                                                        • “In total, the Plaintiffs own or lease more than 1,400 acres of land
                                                                          in Peninsula Township with more than 900 of those acres in active
                                                                          agriculture production.” (ECF No. 1, Page ID# 15, ¶ 106);

                                                                        • “Plaintiffs are forced to own and lease this property because of
                                                                          Peninsula Township’s illegal ordinances which damage the
                                                                          Plaintiffs.” (ECF No. 1, Page ID# 15, ¶ 107);

                                                                        • “In addition, to comply with the Winery Ordinance requirements to
                                                                          purchase fruit from other property owners in Peninsula Township,
                                                                          Plaintiffs purchase fruit from Peninsula Township landowners
                                                                          covering more than 220 acres.” (ECF No. 1, Page ID# 15, ¶ 108);
                                                                          and,

                                                                        • “These monies that Plaintiffs are forced to spend on fruit from local
                                                                          farmers could be spent in other areas of the businesses or to purchase
                                                                          fruit from farmers outside of Peninsula Township, or Michigan.”
                                                                          (ECF No. 1, Page ID# 15, ¶ 109).




                                                                                                           6
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.917 Filed 12/11/20 Page 14 of 29




                                                               And, in a general and collective reference to all Plaintiffs, the Complaint

                                                               references the inadmissible Opinions of the Township’s legal counsel 2 and

                                                               claims in a conclusory allegation that, “more than a year later, these illegal

                                                               ordinances are still in effect in Peninsula Township and still causing damage

                                                               to Plaintiffs.” (ECF No. 1, Page ID# 18, ¶ 121).

                                                                        The last support, or lack thereof, that comprises the overbroad and

                                                               vague allegations of the Plaintiffs’ Complaint are two affidavits attached to

                                                               the Complaint which all Plaintiffs rely on to support their claims in the
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               Complaint. (ECF No. 1-3). The first affidavit is by Linda Stegenga, owner of
                               130 East Nine Mile Road




                                                               BHV. With respect to BHV, only, Ms. Stegenga avers as follows:

                                                                        • BHV has been subject to the enforcement efforts of Peninsula Township;

                                                                        • BHV operates as a Winery-Chateau under the Winery Ordinances;

                                                                        • The Township has prohibited BHV from hosting weddings, having live
                                                                          music, having temporary structures and corporate events among other
                                                                          types of activities;

                                                                        • BHV has received letters and telephone calls from the Township
                                                                          demanding that it cancel events or be subject to penalties;

                                                                        • BHV has received violations and fines from the Township after events
                                                                          have occurred;



                                                               2
                                                                 Plaintiffs have also filed a Motion for a Preliminary Injunction in this matter. (ECF No. 3). The
                                                               Township hereby incorporates its Response to that Motion into the instant Motion to Dismiss by
                                                               reference pursuant to Fed. R. Civ. P. 10 and relies upon its discussion of the Opinions rendered by
                                                               its legal counsel during negotiations with Plaintiffs as described therein.

                                                                                                               7
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.918 Filed 12/11/20 Page 15 of 29




                                                                        • She would estimate that the restrictions contained in the Winery
                                                                          Ordinances have cost BHV at least several hundred thousand dollars in
                                                                          revenue;

                                                                        • BHV receives requests for weddings and other private events almost daily,
                                                                          but is not allowed to accept the events and must send the customers
                                                                          elsewhere, which typically makes the customers upset with the BHV and
                                                                          causes a loss of goodwill;

                                                                        • BHV has been forced by the ordinances to expend money for the few
                                                                          events it is allowed to have;

                                                                        • BHV purchases fruit annually from farmers in the Township to comply
                                                                          with the tonnage requirement in the Winery Ordinances, which is money
                                                                          her business would not normally spend;
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                        • BHV is not allowed to engage in certain types of advertising due to the
                               130 East Nine Mile Road




                                                                          Winery Ordinances;

                                                                        • In the summertime when daylight stays later into the evening, customers
                                                                          wish to engage BHV into the evening, but because the Winery Ordinances
                                                                          force BHV to close at 9:30 p.m., BHV is forced to ask customers to leave
                                                                          and loses additional revenue for the evening.

                                                               (ECF No. 1-3, Page ID## 211-213).

                                                               Ms. Stegenga’s affidavit does not contain any allegations regarding any of the

                                                               remaining eleven Plaintiffs in this matter.

                                                                        The second affidavit attached to Plaintiffs’ Complaint is from Chris Baldyga,

                                                               the owner of Two Lads. (ECF No. 1-3, Page ID## 214-216). That affidavit contains

                                                               similar averments to that of the one provided on behalf of BHV and provides sworn

                                                               allegations as to Two Lads, only. Through his affidavit, Mr. Baldyga claims:

                                                                        • Two Lads has been subject to the enforcement efforts of the Township;

                                                                                                          8
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.919 Filed 12/11/20 Page 16 of 29




                                                                        • Two Lads operates as a Farm Processing Facility under the Winery
                                                                          Ordinances;

                                                                        • The Township has prohibited Two Lads from hosting weddings, having
                                                                          live music, having temporary structures and corporate events among other
                                                                          types of activities;

                                                                        • Two Lads has received letters and telephone calls from the Township
                                                                          demanding that it cancel events or be subject to penalties;

                                                                        • He would estimate that the restrictions contained in the Winery Ordinances
                                                                          have cost Two Lads at least several hundred thousand dollars in revenue;

                                                                        • Two Lads routinely receives requests for weddings and other private
                                                                          events almost daily, but is not allowed to accept the events and must send
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                          the customers elsewhere, which often makes the customers upset with the
                               130 East Nine Mile Road




                                                                          Two Lads and hurts its goodwill and reputation;

                                                                        • Two Lads is not allowed to engage in certain types of advertising due to
                                                                          the Winery Ordinances;

                                                                        • In the summertime when daylight stays later into the evening, customers
                                                                          wish to engage Two Lads into the evening, but because the Winery
                                                                          Ordinances force Two Lads to close at 9:30 p.m., Two Lads is forced to
                                                                          ask customers to leave and loses additional revenue for the evening.

                                                               (ECF No. 1-3, Page ID## 214-216).

                                                               While the majority of the averments contained in Mr. Baldyga’s affidavit regarding

                                                               Two Lads are the same as the averments contained in Ms. Stegenga’s affidavit

                                                               regarding BHV, Mr. Baldyga confirms by omission that, unlike BHV, Two Lads has

                                                               not: (1) received violations and fines from Peninsula Township after events have

                                                               occurred; (2) been forced by the ordinances to expend money for events it is allowed


                                                                                                          9
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.920 Filed 12/11/20 Page 17 of 29




                                                               to have; or (3) purchased fruit annually from Farmers in the Township to comply

                                                               with the tonnage requirement in the Winery Ordinances. Like Ms. Stegenga’s

                                                               affidavit, Mr. Baldyga’s affidavit does not contain any allegations regarding the

                                                               other eleven Plaintiffs.

                                                                        To that end, Plaintiffs’ Complaint contains no allegations of when, where,

                                                               how, or to what extent, if any, Plaintiffs WOMP, Hawthorne, Brys, Grand Traverse,

                                                               Chateau Operations, Chateau Chantal, Peninsula Cellars, Bonobo, Tabone, Black

                                                               Star, or Mari have been injured by the Township or any factual allegations to support
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               any damages for the same. Significantly, the allegations referenced above are the
                               130 East Nine Mile Road




                                                               entirety of allegations made by Plaintiffs upon which the Township must rely to

                                                               ascertain the claims and damages of all twelve of the Plaintiffs.                    They are

                                                               insufficient to do so with respect to the ten Plaintiffs which the Township requests

                                                               should be dismissed via this Motion and as a result, these ten Plaintiffs should be

                                                               dismissed from this matter.3

                                                               III.     STANDARD OF REVIEW

                                                                        Whether a party has standing is an issue of the court’s subject matter

                                                               jurisdiction under Federal Rule of Civil Procedure 12(b)(1). For purposes of ruling

                                                               on a motion to dismiss for lack of standing, the court “must accept as true all material

                                                               3
                                                                 The Township does not concede that Two Lads or BHV have stated claims upon which relief
                                                               may be granted or that their claims are not otherwise subject to summary judgment merely because
                                                               they are not included in the requested relief of this Motion.

                                                                                                             10
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.921 Filed 12/11/20 Page 18 of 29




                                                               allegations of the complaint, and must construe the complaint in favor of the

                                                               complaining party.” Parsons v. U.S. Dep’t of Justice, 801 F.3d 701, 710 (6th Cir.

                                                               2015)(quoting Warth v. Seldin, 422 U.S. 490, 501 (1975)). “Where, as here, a case

                                                               is at the pleading stage, the plaintiff must ‘clearly ... allege facts demonstrating’ each

                                                               element” of standing. Spokeo, Inc. v. Robins, --- U.S. ---, 136 S. Ct. 1540, 1547, 194

                                                               L.Ed.2d 635 (2016)(quoting Warth, 422 U.S. at 518).

                                                                        For a motion under Rule 12(b)(6), a complaint must be dismissed where the

                                                               complaint fails to allege “sufficient facts to state a claim for relief that is plausible
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
                               130 East Nine Mile Road




                                                               L.Ed.2d 929 (2007). To survive a 12(b)(6) motion, the claimant must demonstrate

                                                               there is sufficient “factual content that allows the court to draw the reasonable

                                                               inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                                               556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). The purpose of Rule

                                                               12(b)(6) is to “allow a defendant to test whether, as a matter of law, the plaintiff is

                                                               entitled to legal relief even if everything alleged in the complaint is true.” Mayer v.

                                                               Mylod, 988 F.2d 635, 638 (6th Cir. 1993).

                                                                        A court must accept as true all factual allegations, but it need not accept legal

                                                               conclusions. Davis v. American Broad. Cos., 2010 WL 2998476, at *5 (W.D.Mich.

                                                               July 28, 2010)(J. Jonker), citing Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,




                                                                                                           11
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.922 Filed 12/11/20 Page 19 of 29




                                                               1949 (2009). “Only a complaint that states a plausible claim for relief survives a

                                                               motion to dismiss.” Id.

                                                               IV.      LAW AND ARGUMENT

                                                                   1. The Complaint Should Be Dismissed Under Fed. R. Civ. P. 12(b)(1) For
                                                                      Lack of Subject Matter Jurisdiction as To Plaintiffs WOMP And
                                                                      Hawthorne Based On Their Lack Of Standing In This Matter.

                                                                        A. WOMP And Hawthorne Have No Standing Based Upon Complaint
                                                                           Allegations

                                                                        As noted above, the Complaint contains ten legal counts alleged by the

                                                               Plaintiffs collectively. Presumably, WOMP and Hawthorne seek to be included in
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200
                               130 East Nine Mile Road




                                                               those allegations and have attempted to assert ten claims against the Township.

                                                               However, their respective roles in this matter, as well as any allegations to support

                                                               the same, are entirely unknown. Indeed, neither WOMP nor Hawthorne is described

                                                               in the Plaintiffs’ Complaint as a Farm Processing Facility, Winery-Chateau, or

                                                               Remote Winery Tasting Room. The only instance WOMP is identified in the

                                                               Complaint is under the Parties heading, wherein WOMP is described as follows:

                                                                             Wineries of Old Mission Peninsula (WOMP) Assoc. (“WOMP”)
                                                                             is a Michigan non-profit corporation with its principal place of
                                                                             business in Peninsula Township, Grand Traverse County, located
                                                                             in the Western District of Michigan.

                                                               (ECF No. 1, Page ID# 3, ¶ 14).

                                                               Similarly, the only instance Hawthorne is identified in the Complaint is under the

                                                               Parties heading, wherein Hawthorne is described as follows:

                                                                                                        12
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.923 Filed 12/11/20 Page 20 of 29




                                                                              Montague Development, LLC is a Michigan Limited Liability
                                                                              Company, operating under the trade name Hawthorne Vineyards
                                                                              (“Hawthorne”) with its principal place of business in Peninsula
                                                                              Township, Grand Traverse County, located in the Western
                                                                              District of Michigan.

                                                               (ECF No. 1, Page ID #4, ¶ 20).

                                                               These “identification only” allegations are insufficient to permit their standing or

                                                               state a claim in this matter.

                                                                        WOMP does not provide any details regarding its organization, including, but

                                                               not limited to, structure, history, mission, purpose, membership, activities, or interest
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               in this litigation. Likewise, Hawthorne does assert any allegations relevant to this
                               130 East Nine Mile Road




                                                               litigation or its business, including, but not limited to, its history, operations, or

                                                               applicability of the PTZO to it. Instead, WOMP and Hawthorne are only referred to

                                                               in the Complaint as part of the collective Plaintiffs. WOMP and Hawthorne have

                                                               failed to demonstrate that they have standing to bring claims in this litigation in this

                                                               Court, and the Court should dismiss them from this case.

                                                                        Article III, § 1, of the Constitution limits the jurisdiction of federal courts to

                                                               hear only actual cases and controversies. Spokeo, Inc. v. Robins, --- U.S. ---, 136 S.

                                                               Ct. 1540, 1547, 194 L.Ed.2d 635 (2016); Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir.

                                                               2017). “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly …

                                                               allege facts demonstrating’ each element” of standing. Spokeo, 136 S.Ct. at 1547.

                                                               Standing to sue is a doctrine rooted in the traditional understanding of a case or

                                                                                                            13
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.924 Filed 12/11/20 Page 21 of 29




                                                               controversy. Id. “The doctrine limits the category of litigants empowered to maintain

                                                               a lawsuit in federal court to seek redress for a legal wrong.” Id.

                                                                        Specifically, to satisfy the “irreducible constitutional minimum of standing,”

                                                               a plaintiff must establish that: “(1) [s]he has suffered an injury in fact that is (a)

                                                               concrete and particularized and (b) actual or imminent rather than conjectural or

                                                               hypothetical; (2) that there is a causal connection between the injury and the

                                                               defendant’s alleged wrongdoing; and (3) that the injury can likely be redressed.”

                                                               Lyshe, 854 F.3d at 857 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               (1992)). The plaintiff, as the party invoking federal jurisdiction, bears the burden of
                               130 East Nine Mile Road




                                                               establishing these elements. Spokeo, 136 S. Ct. at 1547; Stalley v. Methodist

                                                               Healthcare, 517 F.3d 911, 916 (6th Cir. 2008).

                                                                        Considering the complete absence of allegations relative to WOMP and

                                                               Hawthorne in the Complaint, they have failed to satisfy the constitutional minimum

                                                               of standing necessary to proceed in this litigation. Instead, WOMP and Hawthorne

                                                               have identified themselves as parties and joined in the shared counts asserted against

                                                               the Township without identifying any injuries in fact that are concrete,

                                                               particularized, actual, imminent, or fairly traceable to the Township’s actions that

                                                               are likely to be redressed by a favorable decision. In short, WOMP and Hawthorne

                                                               have glossed over the elements without even attempting to demonstrate standing.

                                                               They have not alleged any injury, harm, or damage.            Accepting the material

                                                                                                          14
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.925 Filed 12/11/20 Page 22 of 29




                                                               allegations as true and construing the Complaint in favor of WOMP and Hawthorne,

                                                               this Court cannot find that either party has standing to bring these claims.

                                                                        B. WOMP Has No Associational Standing

                                                                        Though the Complaint contains no allegations related to WOMP that would

                                                               enable this Court to find it has standing, even if WOMP provided such allegations,

                                                               it has no associational standing, either and such an argument would also fail.

                                                                        In order to demonstrate it has associational standing, WOMP must show “(1)

                                                               the organization’s members would otherwise have standing to sue in their own right;
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               (2) the interests it seeks to protect are germane to the organization’s purpose, and (3)
                               130 East Nine Mile Road




                                                               neither the claim asserted nor the relief requested requires the participation of

                                                               individual members in the lawsuit.” Friends of Tims Ford v. Tennessee Valley Auth.,

                                                               585 F.3d 955, 967 (6th Cir. 2009)(quoting Hunt v. Washington State Apple Adver.

                                                               Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977)(quotation marks

                                                               omitted)).

                                                                        To demonstrate the first element of associational standing, an association must

                                                               “allege that its members, or any one of them, are suffering immediate or threatened

                                                               injury as a result of the challenged action of the sort that would make out a justiciable

                                                               case had the members brought suit.” Warth v. Seldin, 422 U.S. 490, 511, 95 S.Ct.

                                                               2197, 45 L.Ed.2d 343 (1975). WOMP made no allegations of its own in the

                                                               Complaint in this regard and thus, this element is not satisfied.

                                                                                                           15
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.926 Filed 12/11/20 Page 23 of 29




                                                                        Regarding the second element, WOMP has not even identified the purpose of

                                                               its organization, let alone shown that the interests it seeks to protect are germane to

                                                               its purpose. The allegations made by other Plaintiffs are insufficient to do so. As a

                                                               result, WOMP fails the second requirement for associational standing.

                                                                        Finally, in the claims asserted and relief requested in Plaintiffs’ Complaint,

                                                               some of the individual Plaintiffs are seeking monetary damages, which would

                                                               require individualized proof on from each individual Plaintiff. Accordingly, the

                                                               “participation of the individual members in the lawsuit” is required for the claims
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               and WOMP has failed to satisfy the third element of associational standing.
                               130 East Nine Mile Road




                                                               Therefore, for the additional reason that WOMP cannot satisfy the necessary

                                                               elements to demonstrate associational standing, the Court should dismiss WOMP

                                                               from this litigation.4

                                                                   2. The Complaint Should be Dismissed Under Fed. R. Civ. P. 12(b)(6)
                                                                      Because It Fails to Meet the Requisite Pleading Standards Under Iqbal,
                                                                      Twombly, and Rule 8(a).

                                                                        As to the ten Plaintiffs identified above, the Plaintiffs’ Complaint also fails to

                                                               state a claim upon which relief may be granted against the Township. As the Court

                                                               is aware, Fed. R. Civ. P. 8(a) governs pleadings and requires that a claim contain “a



                                                               4
                                                                 The Township notes that it addresses the lack of standing issue facing WOMP in its Response to
                                                               Plaintiffs’ Motion for Preliminary Injunction. The Township incorporates the same by reference
                                                               into this Motion and relies upon it for further support in its requested relief, inclusive of its
                                                               additional analysis of Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975).

                                                                                                              16
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.927 Filed 12/11/20 Page 24 of 29




                                                               short and plain statement of the claim showing that the pleader is entitled to relief.”

                                                               Fed. R. Civ. P. 8(a)(2). In Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173

                                                               L.Ed.2d 868 (2009), the United States Supreme Court clarified the standard for

                                                               determining whether a complaint should be dismissed under Fed. R. Civ. P. 12(b)(6)

                                                               for failure to state a claim due to non-compliance with Rule 8(a):

                                                                            To survive a motion to dismiss, a complaint must contain factual
                                                                            matter, accepted as true, to “state a claim for relief that is plausible on
                                                                            its face.” … A claim has facial plausibility when the plaintiff pleads
                                                                            factual content that allows the court to draw the reasonable inference that
                                                                            the defendant is liable for the misconduct alleged. … The plausibility
                                                                            standard is not akin to a “probability requirement,” but it asks for more
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                            than the sheer possibility that a defendant has acted unlawfully. … Where
                                                                            a complaint pleads facts that are “merely consistent with” a
                               130 East Nine Mile Road




                                                                            defendant’s liability, it “stops short of the line between possibility and
                                                                            plausibility of ‘entitlement to relief.’”

                                                               Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009), citing Bell Atlantic
                                                               Corp. v. Twombly, 550 U.S. 544 (2007)[emphasis added].

                                                                        Two working principles underlie this standard: “First, the tenet that a court

                                                               must accept as true all of the allegations contained in a complaint is inapplicable to

                                                               legal conclusions. Threadbare recitals of the elements of a cause of action, supported

                                                               by mere conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at 1949. As a result,

                                                               a court considering a motion to dismiss should begin by determining whether a

                                                               complaint contains factual allegations as opposed to legal conclusions, the latter of

                                                               which are not entitled to the presumption of truth. Id. at 1950.               Second,

                                                               “[d]etermining whether a complaint states a plausible claim for relief will … be a

                                                                                                           17
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.928 Filed 12/11/20 Page 25 of 29




                                                               context-specific task that requires the reviewing court to draw on its judicial

                                                               experience and common sense … But where the well-pleaded facts do not permit

                                                               the court to infer more than the mere possibility of misconduct, the complaint

                                                               has alleged – but it has not ‘show[n] – ‘that the pleader is entitled to relief.’” Id.

                                                               (emphasis added). Here, Plaintiffs’ Complaint fails to comply with the pleading

                                                               requirements and, accordingly, it should be dismissed.

                                                                        As demonstrated above, Plaintiffs’ Complaint lacks well-pleaded facts

                                                               showing when, where, how, or to what extent, if any, the Township violated each
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               Plaintiffs’ First and Fourteenth Amendment speech; violated the Commerce Clause
                               130 East Nine Mile Road




                                                               and Dormant Commerce Clause; and engaged in a regulatory taking. The ten

                                                               Plaintiffs identified in the requested relief attempt to incorporate and allege

                                                               violations and entitlement to damages by relying on the particularized allegations in

                                                               the affidavits of Ms. Stegenga and Mr. Baldyga, which clearly apply only to their

                                                               respective entities, BHV and Two Lads. As such, without well-pleaded allegations

                                                               by the remaining ten Plaintiffs, they have failed to allege plausible liability and the

                                                               Township is deprived of the opportunity to test whether, as a matter of law, they are

                                                               entitled to legal relief even if everything alleged in the Complaint is true. Mayer v.

                                                               Mylod, 988 F.2d 635, 638 (6th Cir. 1993). In other words, these Plaintiffs do not

                                                               assert any factual allegations that would push the Complaint beyond a simple

                                                               pronouncement that they believe the Township has acted unlawfully.

                                                                                                         18
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.929 Filed 12/11/20 Page 26 of 29




                                                                        First, there are no allegations in the Complaint pertaining to WOMP or

                                                               Hawthorne at all other than identifying them. Thus, quite simply, there are no

                                                               allegations which the Court could even accept as true to determine whether WOMP

                                                               and Hawthorne are entitled to legal relief. The Complaint must be dismissed as to

                                                               those two entities for failure to state a claim upon which relief may be granted under

                                                               Rule 12(b)(6).

                                                                        As to Plaintiffs Brys, Grand Traverse, Chateau Chantal, Peninsula Cellars,

                                                               Bonobo, Tabone, Black Star and Mari, the Complaint contains no specific
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               allegations or well-pleaded facts to enable the Township to determine whether they
                               130 East Nine Mile Road




                                                               are entitled to legal relief. Instead, the Township would be required to decipher

                                                               Plaintiffs’ convoluted, vague Complaint and the many refences to Plaintiffs as a

                                                               group to evaluate whether each Plaintiff has a plausible claim against it. The

                                                               Township is not required to do so, and the pleading standards referenced above put

                                                               the onus on each Plaintiff to articulate the same so that the Township may properly

                                                               defend the claims asserted against it. These Plaintiffs have failed in this regard.

                                                                        For example, Plaintiffs make the general conclusion that “Peninsula

                                                               Township’s Winery Ordinances and subjective enforcement activities have caused

                                                               substantial harm to Plaintiffs.” (ECF No. 1, Page ID# 14, ¶ 100). Plaintiffs provide

                                                               a bulleted list of examples of allowed and prohibited activities in ¶ 99 which they

                                                               describe as having occurred “over the years”, but the Township is left to guess to

                                                                                                         19
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.930 Filed 12/11/20 Page 27 of 29




                                                               which Plaintiffs these allegations apply, including when, how often, and to what

                                                               extent. This conclusory allegation does not satisfy the pleading standards under

                                                               Iqbal and Twombly.

                                                                        Moreover, ¶¶ 101 and 105, respectively, attempt to attribute to all Plaintiffs

                                                               the sworn allegations by Linda Stegenga and Chris Baldyga, which are clearly

                                                               particularized to BHV and Two Lads, only. Based on these general allegations,

                                                               Plaintiffs would have the Township assume, for instance, that all twelve Plaintiffs

                                                               are approached almost daily about hosting weddings, or that WOMP, a non-profit
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               corporation, loses customer goodwill when it regularly has to turn down requests to
                               130 East Nine Mile Road




                                                               host events such as weddings, corporate events, and political events. That is not

                                                               alleged nor are there any affidavits or allegations to support such an assumption.

                                                                        Further, Plaintiffs allege that they all purchase fruit from Peninsula Township

                                                               landowners covering more than 220 acres to comply with the Winery Ordinance

                                                               requirements to purchase fruit from other property owners in the Township.

                                                               However, this unsworn factual allegation is internally inconsistent with the affidavit

                                                               of Chris Baldyga, which conspicuously omitted similar allegations contained in the

                                                               affidavit of Linda Stegenga. This is yet another example of the lack of well-pleaded

                                                               facts in the Complaint which deprive the Township of the opportunity to evaluate

                                                               whether each Plaintiff is entitled to legal relief based on the allegations contained

                                                               therein. Ten of the twelve Plaintiffs fail in this regard.

                                                                                                           20
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.931 Filed 12/11/20 Page 28 of 29




                                                                        While the Court must, for the purposes of a Rule 12(b)(6) motion, read the

                                                               Complaint indulgently, the Court is not required to accept as true unsupported legal

                                                               conclusions or unwarranted factual inferences. Plaintiffs’ Complaint is replete with

                                                               general legal conclusions and requires numerous, unwarranted factual inferences to

                                                               assess whether the following Plaintiffs are entitled to relief: WOMP, Hawthorne,

                                                               Brys, Grand Traverse, Chateau Operations, Chateau Chantal, Peninsula Cellars,

                                                               Bonobo, Tabone, Black Star, and Mari. Therefore, these Plaintiffs have failed to set

                                                               forth sufficient, well-pleaded facts to permit the court to infer more than the mere
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                               possibility of misconduct by the Township. Accordingly, as to these Plaintiffs, the
                               130 East Nine Mile Road




                                                               Complaint should be dismissed.

                                                               V.       CONCLUSION

                                                                        The Township requests this Court grant its Motion for Partial Dismissal and

                                                               dismiss, with prejudice, the claims asserted by Wineries of the Old Mission

                                                               Peninsula (WOMP) Assoc., Brys Winery, LC, Chateau Grand Traverse, LTD,

                                                               Chateau Operations, LTD, Grape Harbors, Inc., Montague Development, LLC,

                                                               Tabone Vineyards, LLC, Winery at Black Star Farms, LLC, and Villa Mari LLC.

                                                                                                       Respectfully submitted,

                                                                                                       s/ Gregory M. Meihn
                                                                                                       FOLEY & MANSFIELD PLLP
                                                                                                       130 E. Nine Mile Road
                                                                                                       Ferndale, MI 48220
                                                                                                       (248) 721-4200
                                                                                                       gmeihn@foleymansfield.com
                                                               Dated: December 11, 2020                P38939

                                                                                                         21
                                                               1843161 v1
                                                              Case 1:20-cv-01008-PLM-RSK ECF No. 22, PageID.932 Filed 12/11/20 Page 29 of 29




                                                                                      CERTIFICATE OF SERVICE

                                                               I hereby certify that on December 11, 2020, I electronically filed PENINSULA

                                                               TOWNSHIP’S RULE 12(b)(1) and 12(b)(6) MOTION FOR PARTIAL

                                                               DISMISSAL with the Clerk of the Court using the ECF system.


                                                                                                  s/ Gregory M. Meihn
                                                                                                  FOLEY & MANSFIELD PLLP
                                                                                                  130 E. Nine Mile Road
                                                                                                  Ferndale, MI 48220
                                                                                                  (248) 721-4200
Foley & Mansfield, PLLP
                          Ferndale, MI 48220 (248) 721-4200




                                                                                                  gmeihn@foleymansfield.com
                               130 East Nine Mile Road




                                                               Dated: December 11, 2020           P38939




                                                                                                     1
                                                               1843161 v1
